EXHIBIT 10.4

 

TERRA ENERGY & RESOURCE TECHNOLOGIES, INC.

99 Park Avenue, 16th Floor

New York, New York 10016

 

 

December 19, 2007

 

To:

Dmitry Vilbaum

 

Re: Waiver of Employee Compensation

 

Dear Dmitry:

 

This letter is intended to confirm our agreement with you regarding the waiver
of certain compensation. As you have been informed by us, Terra Energy &
Resource Technologies, Inc. (the “Company”), expects to enter into a Securities
Purchase Agreement with at third party, Esterna Ltd, which is anticipated to
close in December 2007 (the “Purchase Agreement”). As a material inducement to
Esterna to enter into the Purchase Agreement and other good and valuable
consideration the receipt of which is hereby acknowledged, the Company and its
subsidiaries and related entities (collectively, with the Company, the
“Affiliated Entities”) wish to confirm with you that you have agreed on behalf
of yourself, your heirs, privies, executors, administrators, estate, agents and
assigns to waive all claims or demands for salary due and unpaid, whether or not
due in connection with that certain Employment Agreement dated as of June 13,
2005, as may have been amended and supplemented to date, between the Company and
you, that you are entitled to receive from any Affiliated Entity from the
beginning of time through the date of the first closing under the Purchase
Agreement, which amount totaled $157,212 as of December 4, 2007. In addition,
you, on behalf of yourself, your heirs, privies, executors, administrators,
estate, agent and assigns release and forever discharge the Affiliated Entities
and their respective shareholders, officers, directors, estates, affiliates,
assigns, successors-in-interest, agents, advisors and employees (collectively,
the “Released Parties”), from any and all actions, causes of action and claims
whatsoever, known or unknown, suspected or unsuspected, you have ever had, now
have, or shall have against any of the Released Parties from the beginning of
time through the date of the first closing under the Purchase Agreement for
obligations and payments due for salary due and unpaid that you are entitled to
receive from any Affiliated Entity.

 

This waiver and release is subject to your continued employment by any
Affiliated Entity for a period of at least 18 months, unless terminated for
cause or voluntarily terminated by you; provided, however, that this provision
and condition subsequent shall be null and void and superseded by the terms of
any employment agreement between the parties that is effective upon a closing
under the Purchase Agreement. “Cause” in this regard shall be defined as willful
misconduct, gross negligence, absence for more than twenty consecutive business
days, theft, conviction of or a plea of nolo contendre to a crime involving
fraud or moral turpitude or competing, directly or indirectly, with an
Affiliated Entity.

 

The terms hereof, our understanding and your waiver, are subject to the first
closing of the transaction contemplated by the Purchase Agreement. This
agreement shall be enforced, governed by and construed in accordance with the
laws of the State of New York, and enforced in the courts located in the New
York County in the State of New York.

 



 

1

 


--------------------------------------------------------------------------------



 

Please confirm your agreement to the foregoing by signing this Letter in the
space provided for below.

 

Sincerely,

 

Terra Energy & Resource Technologies, Inc.

(on behalf of itself and the Affiliated Entities)

 

 

By: /s/ Ivan Railyan

 

Name:

Ivan Railyan

Title:

Director

 

 

Agreed to and confirmed:

 

/s/ Dmitry Vilbaum

Dmitry Vilbaum

 

 

2

 

 

 